EXHIBIT 10.3

Exhibit 7.2(d)(v)

Form of Escrow Agreement

          This Escrow Agreement (this “Escrow Agreement”), dated as of
[________], 2006 (the “Closing Date”), among Leland M. Walker, as the duly
authorized representative (the “Seller Representative”) of the selling
shareholders of NorthStar Bancshares, Inc. listed on Schedule 1 to this
Agreement (the “Sellers”), Enterprise Financial Services Corp, a Delaware
corporation (“Buyer”), and UMB Bank, N.A., a national banking association, as
escrow agent (“Escrow Agent”).

RECITALS

          This is the Escrow Agreement referred to in the Agreement and Plan of
Merger dated [______________], 2006 (the “Merger Agreement”) made by NorthStar
Bancshares, Inc., a Missouri corporation (“NorthStar”), NorthStar Bank, N.A., a
national banking association and wholly-owned subsidiary of NorthStar
(“NorthStar Bank”), Seller Representative, Buyer and Igloo Acquisition, Inc. 
Capitalized terms used in this Agreement without definition shall have the
respective meanings given to them in the Merger Agreement.

AGREEMENT

          The parties, intending to be legally bound, hereby agree as follows:

1.       ESTABLISHMENT OF ESCROW

          (a)          Buyer is depositing with Escrow Agent (i) for each Share
held by stockholders owning, of record or beneficially, less than 1,000 Shares,
an amount in cash equal to the Per Share Escrow, plus (ii) for each Share held
by stockholders owning, of record or beneficially, 1,000 or more Shares, a
number of shares of Buyer’s common stock, $0.01 par value, with an aggregate
Market Price equal to one hundred percent (100%) of the Per Share Escrow (the
“Escrow Shares”). The Escrow Shares, together with the cash described above, as
increased by any earnings thereon and as reduced by any disbursements, amounts
withdrawn under Section 8(j) of this Escrow Agreement, or losses on investments,
is referred to as the “Escrow Fund”.

          (b)          Escrow Agent acknowledges receipt of and agrees to hold
shares of Buyer common stock and cash in the Escrow Fund in two sub-accounts, as
follows: 

 

(i)

________________ shares of Buyer common stock [with an aggregate Market Price of
$____________] and $________ in cash (the “Reserved Credit Escrow”) to secure
receipt of principal and interest payments and collection, foreclosure and sale
costs and expenses incurred by Buyer with respect to those loans identified in
Exhibit A hereto (the “Especially Reserved Credits”); and

 

 

 

 

(ii)

__________________ shares of stock [with an aggregate Market Price of
$____________] and cash in the amount of $______________________ (in the
aggregate amount of $2,500,000), (the “Indemnification Escrow”) to secure the
performance and observance of the obligations, indemnifications, representations
and warranties of NorthStar, NorthStar Bank and the Sellers pursuant to the
Merger Agreement and this Escrow Agreement.




          (c)          Escrow Agent agrees to act as escrow agent and to hold,
safeguard and disburse the Escrow Fund pursuant to the terms and conditions
hereof.

2.       INVESTMENT OF FUNDS

          Except as Seller Representative and Buyer may from time to time
jointly instruct Escrow Agent in writing, the cash portion of the Escrow Fund
shall be invested from time to time, to the extent possible, in United States
Treasury bills having a remaining maturity of 90 days or less and repurchase
obligations secured by such United States Treasury Bills, with any remainder
being deposited and maintained in a money market deposit account with Escrow
Agent, until disbursement of the entire Escrow Fund.  Escrow Agent is authorized
to liquidate in accordance with its customary procedures any portion of the
Escrow Fund consisting of the investments described in this Section 2 to provide
for payments required to be made under this Agreement.

3.       DISBURSEMENT OF INDEMNIFICATION ESCROW FUNDS

          (a)          If (i) NorthStar, NorthStar Bank, Seller Representative
or the Sellers breach any of the obligations, indemnifications, representations
and warranties of such parties under the Merger Agreement or this Escrow
Agreement (each a “Breach” and collectively the “Breaches”), and (ii) the
damages incurred by Buyer in connection with the Breaches (the “Damages”)
exceed, in the aggregate, One Hundred Eighty Thousand and No/100 Dollars
($180,000.00), Buyer shall be entitled to a disbursement of funds from the
Indemnification Escrow in accordance with the provisions of Section 3(b), 3(c)
and 3(d) of this Agreement.

          (b)          From time to time on or before [_________________], 2007
[15 Months] (the “Indemnification Escrow Termination Date”), Buyer may give
written notice to Seller Representative and Escrow Agent (an “Indemnity Notice”)
specifying (i) in reasonable detail, the nature and dollar amount of any claim
(an “Indemnity Claim”) it may have with respect to any Breach, and (ii) the
amount of Damages incurred in connection with such Indemnity Claim. Buyer may
make more than one claim with respect to any underlying state of facts.  If
Seller Representative gives written notice to Buyer and Escrow Agent disputing
any Indemnity Claim (an “Indemnity Counter Notice”) within 15 days following
receipt by Escrow Agent of the applicable Indemnity Notice, such Indemnity Claim
shall be resolved by the Buyer and the Seller Representative as provided in
Section 3(d) of this Escrow Agreement.  Until such resolution, the amount Buyer
alleges as Damages shall not be paid by the Escrow Agent to either Buyer or the
Sellers.

          (c)          If no Indemnity Counter Notice is received by Escrow
Agent within such 15-day period, the Escrow Agent shall pay the dollar amount of
the Damages set forth in the Buyer’s Indemnity Notice to Buyer from (and only to
the extent of) the Indemnification Escrow, provided that no amount shall be due
to Buyer until total Damages for all Claims exceed




$180,000, and then only to the extent that such total Damages exceed $180,000. 
Escrow Agent shall not be required to inquire into or consider whether an
Indemnity Claim complies with the requirements of the Merger Agreement, and
shall be entitled to conclusively rely on an Indemnity Claim in making a
disbursement under this subparagraph (c).

          (d)          If an Indemnity Counter Notice is given with respect to
an Indemnity Claim, Escrow Agent shall make payment with respect thereto only in
accordance with (i) joint written instructions of Buyer and Seller
Representative or (ii) a final non-appealable order of a court of competent
jurisdiction.  Any court order shall be accompanied by a legal opinion by
counsel for the presenting party satisfactory to Escrow Agent to the effect that
the order is final and nonappealable.  Escrow Agent shall be entitled to act on
such court order and legal opinion.  

4.       DISBURSEMENT OF RESERVED CREDIT ESCROW FUNDS

          If, on or before [_________________], 2007 [12 Months] (the “Reserved
Credit Escrow Termination Date”), Buyer, Enterprise Bank or NorthStar Bank
receives a principal payment or proceeds from the sale of collateral with
respect to any Especially Reserved Credit (including but not limited to the
proceeds of the sale of such collateral by Buyer, Enterprise Bank or NorthStar
Bank to any third party subsequent to the original foreclosure sale) that, when
aggregated with all principal payments and sale proceeds received by Buyer,
Enterprise Bank or NorthStar Bank with respect to such Especially Reserved
Credit (less all collection, foreclosure and sale costs and expenses incurred by
Buyer, Enterprise Bank or NorthStar Bank with respect to such Especially
Reserved Credit), exceeds the valuation assigned to such Especially Reserved
Credit in Exhibit A (an “Excess Payment”), Buyer, Enterprise Bank or NorthStar
Bank shall, within fifteen (15) days after receipt of such Excess Payment,
provide written notice (“Payment Notice”) to Seller Representative and Escrow
Agent of the amount of such Excess Payment and the date Buyer, Enterprise Bank
or NorthStar Bank received such Excess Payment.  For the period commencing on
the date hereof and ending on the date that is one hundred eighty (180) days
subsequent to the date hereof, Escrow Agent shall pay to Sellers, pro rata in
accordance with the percentages set forth in Schedule 1 to this Agreement, the
aggregate amount of Excess Payments contained in the Payment Notices received by
Escrow Agent during such time period. For the period commencing on the date that
is one hundred eighty-one (181) days subsequent to the date hereof and ending on
the Reserved Credit Escrow Termination Date, Escrow Agent shall pay to Sellers
pro rata in accordance with the percentages set forth in Schedule 1 the
aggregate amount of Excess Payments contained in the Payment Notices received by
Escrow Agent during such time period.  Notwithstanding anything herein to the
contrary, the payments made by Escrow Agent to Buyer or Sellers pursuant to this
Section 4 shall be made from (and only to the extent of) the Reserved Credit
Escrow.

5.       VOTING OF ESCROW SHARES

          For so long as any Escrow Shares (or any additional securities issued
with respect thereto) are held by the Escrow Agent in accordance with the terms
of this Escrow Agreement, Seller Representative shall have the absolute right,
on behalf of the Sellers, to vote the Escrow Shares (and any additional
securities issued with respect thereto) on all matters with respect to which the
vote of the stockholders of Buyer is required or solicited.  The Escrow Agent
shall




promptly forward to Seller Representative copies of all proxy solicitation
material received with respect to the Escrow Shares.  The right of Seller
Representative to instruct the Escrow Agent to vote any portion of the Escrow
Shares shall be determined as of the record date established by Buyer with
respect to such vote.  If no written instructions are timely received by the
Escrow Agent from Seller Representative, then the Escrow Agent shall not vote
any of the shares in the Escrow Fund.

6.       DIVIDENDS ON ESCROW SHARES

          For so long as any of the Escrow Shares (or any additional securities
with respect thereto) are held by the Escrow Agent in accordance with the terms
of this Escrow Agreement, Sellers listed in Schedule 2 shall have the absolute
right to all dividends and distributions (of whatever nature) on the Escrow
Shares (and any additional securities with respect thereto, and any interest or
earnings upon such dividends, distributions or additional securities).  The
Escrow Agent shall deliver to Sellers listed on Schedule 2, in accordance with
the percentages set forth in Schedule 2, such amounts or securities paid or
issued in respect of Escrow Shares within 10 days of receiving such dividends.

7.       TERMINATION OF ESCROW

          (a)          On the Reserved Credit Escrow Termination Date, Escrow
Agent shall pay and distribute to Buyer an amount equal to the then-remaining
balance of the Reserved Credit Escrow (after deduction for Excess Payments then
due and unpaid), and Seller Representative (on behalf of the Sellers listed on
Schedule 1) shall have the option to purchase any Especially Reserved Credit
from Buyer (each an “Option”). The purchase price with respect to each Option
(the “Option Purchase Price”) shall be (i) the outstanding principal and accrued
but unpaid interest with respect to the applicable Especially Reserved Credit as
of the Reserved Credit Escrow Termination Date, plus (ii) all collection,
foreclosure and sale costs and expenses incurred by Buyer with respect to such
Especially Reserved Credit, less (iii) the escrow amount assigned to such
Especially Reserved Credit in Exhibit A, net of any payments to such Sellers
pursuant to Section 4 of this Escrow Agreement with respect to such Especially
Reserved Credit. Upon Seller Representative’s exercise of any Option and the
delivery of the Option Purchase Price to Buyer, Buyer shall assign to Seller
Representative on behalf of all Sellers, without recourse, representation or
warranty of any type or nature, all of Buyer’s right, title and interest in and
to the applicable Especially Reserved Credit.

          (b)          In the event Seller Representative determines to purchase
any Option in respect to an Especially Reserved Credit (as set forth in Section
7(a)), upon request of Seller Representative, Escrow Agent shall withdraw the
Option Purchase Price for such Especially Reserved Credit from any amounts then
due Sellers pursuant to Section 4 hereof, whether or not related to the
Especially Reserved Credit being purchased.  In the event amounts due Sellers
under Section 4 are not sufficient to pay the Option Purchase Price to Buyer,
Seller Representative may, within ten (10) days after notice from Escrow Agent
of such insufficiency, terminate the purchase of any Option for which funds are
not available without liability to Buyer.




          (c)          On the Indemnification Escrow Termination Date, Escrow
Agent shall pay and distribute to Sellers, pro rata in accordance with the
percentages set forth on Schedule 1, an amount equal to the then-remaining
balance of the Indemnification Escrow; provided, however, if any Indemnity
Claims are then pending or Buyer has given Escrow Agent notice of any potential
Indemnity Claims, Escrow Agent shall retain in the Escrow Fund an amount equal
to the aggregate Damages of such Indemnity Claims until it receives joint
written instructions of Buyer and Seller Representative or a final
non-appealable order of a court of competent jurisdiction as contemplated by
Section 3(d) of this Escrow Agreement, and the balance shall be paid as
described in this Section 7(c).

8.       DUTIES OF ESCROW AGENT

          (a)          Escrow Agent shall not be under any duty to give the
Escrow Fund held by it hereunder any greater degree of care than it gives its
own similar property and shall not be required to invest any funds held
hereunder except as directed in this Agreement.  Uninvested funds held hereunder
shall not earn or accrue interest.

          (b)          Escrow Agent shall not be liable, except for its own
gross negligence or willful misconduct and, except with respect to claims based
upon such gross negligence or willful misconduct that are successfully asserted
against Escrow Agent, the other parties hereto shall jointly and severally
indemnify and hold harmless Escrow Agent (and any successor Escrow Agent) from
and against any and all losses, liabilities, claims, actions, damages and
expenses, including reasonable attorneys’ fees and disbursements, arising out of
and in connection with this Agreement.  Without limiting the foregoing, Escrow
Agent shall in no event be liable in connection with its investment or
reinvestment of any cash held by it hereunder in good faith, in accordance with
the terms hereof, including, without limitation, any liability for any delays
(not resulting from its gross negligence or willful misconduct) in the
investment or reinvestment of the Escrow Fund, or any loss of interest incident
to any such delays.

          (c)          Escrow Agent shall be entitled to rely upon any order,
judgment, certification, demand, notice, instrument or other writing delivered
to it hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity of the
service thereof. Escrow Agent may act in reliance upon any instrument or
signature believed by it to be genuine and may assume that the person purporting
to give receipt or advice or make any statement or execute any document in
connection with the provisions hereof has been duly authorized to do so. Escrow
Agent may conclusively presume that the undersigned representative of any party
hereto which is an entity other than a natural person has full power and
authority to instruct Escrow Agent on behalf of that party unless written notice
to the contrary is delivered to Escrow Agent.

          (d)          Escrow Agent may act pursuant to the advice of counsel
with respect to any matter relating to this Agreement and shall not be liable
for any action taken or omitted by it in good faith in accordance with such
advice.




          (e)          Escrow Agent does not have any interest in the Escrow
Fund deposited hereunder but is serving as escrow holder only and having only
possession thereof.  Any payments of income from this Escrow Fund shall be
subject to withholding regulations then in force with respect to United States
taxes.  The parties hereto will provide Escrow Agent with appropriate Internal
Revenue Service Forms W-9 for tax identification number certification, or
non-resident alien certifications.  Sections 8(e) and 8(b) of this Escrow
Agreement shall survive notwithstanding any termination of this Escrow Agreement
or the resignation of Escrow Agent.

          (f)          Escrow Agent makes no representation as to the validity,
value, genuineness or the collectability of any security or other document or
instrument held by or delivered to it.

          (g)          Escrow Agent shall not be called upon to advise any party
as to the wisdom in selling or retaining or taking or refraining from any action
with respect to any securities or other property deposited hereunder.

          (h)          Escrow Agent (and any successor Escrow Agent) may at any
time resign as such by delivering the Escrow Fund to any successor Escrow Agent
jointly designated by the other parties hereto in writing, or to any court of
competent jurisdiction, whereupon Escrow Agent shall be discharged of and from
any and all further obligations arising in connection with this Agreement.  The
resignation of Escrow Agent will take effect on the earlier of (i) the
appointment of a successor (including a court of competent jurisdiction) or (ii)
the day which is 30 days after the date of delivery of its written notice of
resignation to the other parties hereto.  If at that time Escrow Agent has not
received a designation of a successor Escrow Agent, Escrow Agent’s sole
responsibility after that time shall be to retain and safeguard the Escrow Fund
until receipt of a designation of successor Escrow Agent or a joint written
disposition instruction by the other parties hereto or a final non-appealable
order of a court of competent jurisdiction.

          (i)          In the event of any disagreement between the other
parties hereto resulting in adverse claims or demands being made in connection
with the Escrow Fund or in the event that Escrow Agent is in doubt as to what
action it should take hereunder, Escrow Agent shall be entitled to retain the
Escrow Fund until Escrow Agent shall have received (i) a final nonappealable
order of a court of competent jurisdiction directing delivery of the Escrow Fund
or (ii) a written agreement executed by the other parties hereto directing
delivery of the Escrow Fund, in which event Escrow Agent shall disburse the
Escrow Fund in accordance with such order or agreement.  Any court order shall
be accompanied by a legal opinion by counsel for the presenting party
satisfactory to Escrow Agent to the effect that the order is final and
nonappealable. Escrow Agent shall act on such court order and legal opinion
without further question.




          (j)          Buyer and Sellers shall pay Escrow Agent compensation (as
payment in full) for the services to be rendered by Escrow Agent hereunder in
the amount of [$_________] at the time of execution of this Agreement and
[$_____________] annually thereafter and agree to reimburse Escrow Agent for all
reasonable expenses, disbursements and advances incurred or made by Escrow Agent
in performance of its duties hereunder (including reasonable fees, expenses and
disbursements of its counsel).  Any such compensation and reimbursement to which
Escrow Agent is entitled shall be borne 50% by Buyer, 50% by Sellers, pro rata
in accordance with the percentages set forth on Schedule 1.  Any fees or
expenses of Escrow Agent or its counsel that are not paid as provided for herein
by Sellers may be taken from any property held by Escrow Agent hereunder for
Sellers.

          (k)          No printed or other matter in any language (including,
without limitation, prospectuses, notices, reports and promotional material)
that mentions Escrow Agent’s name or the rights, powers, or duties of Escrow
Agent shall be issued by the other parties hereto or on such parties’ behalf
unless Escrow Agent shall first have given its specific written consent thereto.

          (l)          The other parties hereto authorize Escrow Agent, for any
securities held hereunder, to use the services of any United States central
securities depository it reasonably deems appropriate, including, without
limitation, the Depositary Trust Company and the Federal Reserve Book Entry
System.

9.          LIMITED RESPONSIBILITY

          This Escrow Agreement expressly sets forth all the duties of Escrow
Agent with respect to any and all matters pertinent hereto.  No implied duties
or obligations shall be read into this agreement against Escrow Agent.  Escrow
Agent shall not be bound by the provisions of any agreement among the other
parties hereto except this Agreement.

10.     OWNERSHIP FOR TAX PURPOSES

          For purposes of federal and other taxes based on income, (a) Sellers
listed on Schedule 3 and Buyer will be treated as the owners of _________% and
_________% of the cash portion of the Escrow Fund, respectively, and (b) Sellers
listed on Schedule 2 will be treated as the owners of the Escrow Shares, and
each Seller and Buyer will report all income, if any, that is earned on, or
derived from, the Escrow Fund as their income, in such proportions, in the
taxable year or years in which such income is properly includible and pay any
taxes attributable thereto.

          In connection with the allocation of income between Buyer and Sellers
pursuant to this Section 10, including dividends on the Escrow Shares, Escrow
Agent shall for each appropriate year, prepare tax reports on Form 1099 as to
each Seller’s allocation pursuant to this Section 10 and deliver the same to
Sellers promptly after the calendar year involved.  




11.     PAYMENT TO SELLER REPRESENTATIVE 

          In the event Seller Representative gives notice to Escrow Agent that
he is entitled to reimbursement or indemnification based on and in reference to
his serving as Seller Representative under the Merger Agreement, Escrow Agent,
at the time it is required to make any disbursements to Sellers pursuant to
Sections 3, 4 or 7 of this Escrow Agreement, shall deduct, pro-rata, from such
disbursements due Sellers the amount Seller Representative has indicated is
necessary to reimburse or indemnify him under the provisions of the Merger
Agreement regarding Seller Representative; provided, however, that Escrow Agent
shall not use any part of the Escrow Fund for payment to Seller Representative
except cash or stock otherwise due to Sellers under Sections 3, 4 or 7 of the
Escrow Agreement.  Escrow Agent may not use any part of the Escrow Fund due
Buyer or required to remain in Escrow pending the termination thereof for such
reimbursement/indemnification.

12.     ESCROW SHARES VALUATION; PAYMENTS IN CASH AND SHARES

          The number of Escrow Shares to be initially deposited in this Escrow
shall be determined based on the Market Price as defined in the Merger
Agreement.  Any payments hereunder to be made to Buyer, may, at Buyer’s option,
be evidenced by cash and/or Escrow Shares as requested by Buyer in writing to
Escrow Agent. Any payments to be made to Sellers listed on Schedule 2 shall be
made in Escrow Shares and any payments to be made to Sellers listed on Schedule
3 shall be made in cash.  Payments to a Seller shall be made to the address set
forth opposite such Seller’s name on Schedule 1.

          In connection with any distributions to Sellers of Escrow Shares, the
distribution of Escrow Shares shall be based on the per share average of the
last reported sales price of a share of Buyer common stock as quoted on Nasdaq
for the twenty (20) consecutive full trading days ending at the close of trading
on the last trading day two (2) days prior to the date of distribution to
Sellers.

13.     NOTICES

          All notices, consents, waivers and other communications under this
Escrow Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt) provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):

 

Seller Representative:

Leland M. Walker

 

 

2005 North Burlington

 

 

North Kansas City, Missouri 64116

 

 

Facsimile No.: 816-512-2198




 

with a copy to:

Swanson Midgley, LLC

 

 

2420 Pershing, Suite 400

 

 

Kansas City, Missouri 64108

 

 

Attention: Edward M. Dolson

 

 

Facsimile No.: 816-842-0013

 

 

 

 

Buyer:

Enterprise Bank & Trust

 

 

150 North Meramec Avenue, Suite 300

 

 

St. Louis, Missouri 63105-3753

 

 

Attention: Peter F. Benoist

 

 

Facsimile No.: 314-812-4045

 

 

 

 

with a copy to:

Husch & Eppenberger, LLC

 

 

190 Carondelet Plaza, Suite 600

 

 

St. Louis, Missouri 63105-3441

 

 

Attention: Mary Anne O’Connell

 

 

Facsimile No.: 314-480-1505

 

 

 

 

Escrow Agent:

2 South Broadway, Suite 435

 

 

St. Louis, MO 63102

 

 

Attention: Corporate Trust

 

 

Facsimile No.: 314-612-8499

14.      JURISDICTION; SERVICE OF PROCESS

          Any action or proceeding seeking to enforce any provision of, or based
on any right arising out of, this Agreement, if brought by or on behalf of Buyer
shall be brought against the other parties in the courts of the State of
Missouri, County of Jackson, or, if it has or can acquire jurisdiction, in the
United States District Court for the Western District of Missouri.  Any action
or proceeding seeking to enforce any provision of, or based on any right arising
out of, this Agreement, if brought by or on behalf of Sellers or the Seller
Representative shall be brought against the other parties in the courts of the
State of Missouri, County of St. Louis, or, if it has or can acquire
jurisdiction, in the United States District Court for the Eastern District of
Missouri. Any action or proceeding seeking to enforce any provision of, or based
on any right arising out of, this Agreement, if brought by or on behalf of the
Escrow Agent may be brought against the other parties in any of the courts
described above.  Each of the parties consents to the jurisdiction of all such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein.  Process in any
action or proceeding referred to in the preceding sentence may be served on any
party anywhere in the world.

15.      COUNTERPARTS

          This Escrow Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original and all of which, when taken
together, will be deemed to constitute one and the same.  In addition, the
transaction described herein may be conducted and related documents may be
stored by electronic means.  Copies, telecopies, facsimiles, electronic files
and other reproductions of original executed documents shall be deemed to be
authentic and valid counterparts of such original documents for all purposes,
including the filing of any claim, action or suit in the appropriate court of
law.




16.     SECTION HEADINGS

          The headings of sections in this Escrow Agreement are provided for
convenience only and will not affect its construction or interpretation.

17.     WAIVER

          The rights and remedies of the parties to this Escrow Agreement are
cumulative and not alternative.  Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Escrow Agreement or the
documents referred to in this Escrow Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege.  To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Escrow Agreement or the documents referred to in this Escrow
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by the other party;
(b) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given; and (c) no notice to or demand on one
party will be deemed to be a waiver of any obligation of such party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Escrow Agreement or the documents referred
to in this Escrow Agreement.

18.     EXCLUSIVE AGREEMENT AND MODIFICATION

          This Escrow Agreement supersedes all prior agreements among the
parties with respect to its subject matter and constitutes (along with the
documents referred to in this Escrow Agreement) a complete and exclusive
statement of the terms of the agreement between the parties with respect to its
subject matter.  This Escrow Agreement may not be amended except by a written
agreement executed by the Buyer, the Seller Representative and the Escrow Agent.

19.     GOVERNING LAW

          This Agreement shall be governed by the laws of the State of Missouri,
without regard to conflicts of law principles.

20.     REPRESENTATIONS AND WARRANTIES OF SELLER REPRESENTATIVE

          Seller Representative hereby represents and warrants that, (a) Seller
Representative has the authority to execute this Escrow Agreement on behalf of
the Sellers and to do any and all other acts or things on behalf of the Sellers,
which Seller Representative may deem himself authorized or which may be required
by this Escrow Agreement, the Merger Agreement or any related document in
connection with the consummation of the transactions contemplated by the




Merger Agreement, (b) Seller Representative has the authority to instruct the
Escrow Agent, on behalf of the Sellers, to vote the Escrow Shares pursuant in
the provisions of Section 5 of this Escrow Agreement; (c) all decisions by
Seller Representative under this Escrow Agreement shall be binding upon each
Seller; (d) the Sellers shall not have the right to object, dissent, protest, or
otherwise contest Seller Representative’s decisions under this Escrow Agreement;
and (e) Buyer shall be entitled to rely upon, and shall be fully protected in
relying upon, any notice received by Seller Representative and any action taken
or decision made by Seller Representative on behalf of any Seller.

[Remainder of Page Blank]




          IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first written above.

Buyer:

 

Seller Representative:

 

 

 

 

Enterprise Financial Services Corp

 

Leland M. Walker, as duly authorized representative of the selling shareholders
of NorthStar Bancshares, Inc.

 

 

 

 

By:

 

 

By:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

Escrow Agent:

 

 

 

 

 

 

UMB Bank, N.A.

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Victor Zarrilli, vice president

 

 